Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 line 24, change “contained is either o or 1” to –contained is either 0 or 1--.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 included a duplicate reference, “International Search Report (PCT/CN2020/089424); Date of Mailing 29 Jul 2020”, which was already included in the IDS filed 01/27/2021, the duplicate listing has been lined through.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed " 14S7, according to tissue relaxation time reconstructed in S6, looking up in a dictionary to obtain a corresponding longitudinal magnetization vector change curve, selecting an image with a highest contrast of a bone tissue as a bone enhancement image, which is recorded as Mz, and using Mz/T1 as output of the bone enhancement image, so as to suppress a long T1 tissue, where T1 is a quantitative result of the longitudinal relaxation time outputted in S6" in combination with the remaining claim elements as set forth in claims 1-4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Bustin et al. (US 2020/0241096 A1) teaches a method of reconstructing magnetic resonance image data.	Bornert et al. (US 2019/0137585 A1) teaches silent 3D magnetic resonance fingerprinting.	Griswold et al. (US 2015/0301141 A1) teaches nuclear magnetic resonance (NMR) fingerprinting tissue classification and image segmentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852